DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of a refrigerator in particular, the limitations: 
“the hook includes a pipe support configured to support at least one of the refrigerant pipes, and a cover coupler that extends upward from the pipe support and is configured to be coupled to the first case” as recited in claim 1; 
“the hook includes a first portion provided between the first and the second refrigerant pipes, and a second portion extending from the first portion and coupled to the first cover” as recited in claim 21;
“the hook includes a center portion extending vertically and coupled to the first cover, and a pair of side portions provided at both sides of the center portion and configured to support the refrigerant pipes” as recited in claim 22;
“the evaporator includes a first heat exchanger and a second heat exchanger in which refrigerant pipes are provided, and wherein a fan suction passage, through which air is introduced into the blower fan, is formed between the first and second heat exchangers, and the hook is located in the fan suction passage” as recited in claim 23;

The best prior art fails to disclose the claimed structure and location of the hook. Also, the prior art of record does not provide a particular teaching or motivation for modifying refrigerator of Banicevic in order to arrive the claimed structure. Therefore, claims 1 and 21-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763